



EXECTUION COPY




THIS SEVENTH AMENDMENT TO PARTICIPATION AGREEMENT is made October 21, 2016.


BETWEEN:


(1)
P.T. FREEPORT INDONESIA, a limited liability company organized under the laws of
the Republic of Indonesia and domesticated in the State of Delaware, U.S.A.
(“PT-FI”) and



(2)
P.T. RIO TINTO INDONESIA, a limited liability company organized under the laws
of the Republic of Indonesia (“PTRTI”),



WHEREAS


(A)
By a Contract of Work dated December 30, 1991 made between The Government of the
Republic of Indonesia (the “Government”) and PT-FI, the Government appointed
PT-FI as the sole contractor for the Government with respect to the Contract
Area, as defined in the Contract of Work, with the sole rights to explore, mine,
process, store, transport, market, sell, and dispose of Products, as defined
below, in the Contract Area (defined as aforesaid).



(B)
Pursuant to that certain Participation Agreement dated October 11, 1996, between
PT-FI and PTRTI, as amended by the First Amendment to Participation Agreement
dated April 30, 1999, the Second Amendment to Participation Agreement dated
February 22, 2006, the Third Amendment to Participation Agreement dated October
7, 2009, the Fourth Amendment to Participation Agreement dated November 14,
2013, the Fifth Amendment to Participation Agreement dated August 4, 2014, and
the Sixth Amendment to Participation Agreement dated September 17, 2015 (as
amended and in effect prior to the effectiveness of this Seventh Amendment, the
“Participation Agreement”), PT-FI and PTRTI participate in operations under the
COW (as defined below) on the terms and conditions set forth therein.



(C)
PT-FI and PTRTI desire to amend the Participation Agreement as hereinafter set
forth.



IT IS HEREBY AGREED as follows:


1.
Definitions. In this Seventh Amendment (including the Schedules and Annexes
hereto), unless the context otherwise requires, capitalized terms used herein
shall have the meanings provided under the Participation Agreement.





Seventh Amendment to Participation Agreement

1

--------------------------------------------------------------------------------





2.
Amendments To Annex A of The Participation Agreement. With effect from January
1, 2014, the Product Schedule is hereby amended so that it comprises the Product
Schedule as set forth on the Schedule attached to this Seventh Amendment.



3.
Representations and Warranties. Each Participant hereby represents and warrants
to the other Participant as follows:



(a)
The execution, delivery and performance by such Participant of this Seventh
Amendment (i) is within such Participant’s corporate powers, (ii) has been duly
authorized by all necessary corporate action, (iii) requires no action by or in
respect of, or filing with, any governmental body, agency or official, (iv) does
not contravene, or constitute a default under, any provision of any applicable
law, statute, ordinance, regulation, rule, order or other governmental
restriction or of the certificate or articles of incorporation or by-laws of
such Participant, (v) does not contravene, or constitute a default under, any
agreement, judgment, injunction, order, decree, indenture, contract lease,
instrument or other commitment to which such Participant is a party or by which
such Participant or any of its assets are bound and (vi) will not result in the
creation or imposition of any lien upon any asset of such Participant under any
existing indenture, mortgage, deed of trust, loan or loan agreement or other
agreement or instrument to which such Participant is a party or by which it or
any of its assets may be bound or affected.



(b)
The Participation Agreement, as amended by this Seventh Amendment, is the legal,
valid and binding obligation of such Participant, and is enforceable against
such Participant in accordance with its terms, subject to bankruptcy,
reorganization, insolvency, moratorium or other laws affecting the enforcement
of creditors’ rights generally and subject to any limitation acts and to general
equitable principles.



4.
Reference to and Effect Upon the Participation Agreement. Upon the execution by
both Participants of this Seventh Amendment, each reference in the Participation
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, shall mean and be a reference to the Participation Agreement, as amended
hereby.



5.
Reaffirmation. Each Participant hereby reaffirms to the other that, except as
modified hereby, the Participation Agreement remains in full force and effect
and has not been otherwise waived, modified or amended. Except as expressly
modified hereby, all of the terms and conditions of the Participation Agreement
shall remain unaltered and in full force and effect.



6.
Choice of Law. This Seventh Amendment shall be governed by and construed in
accordance with the laws of the State of New York.



7.
Counterparts. This Seventh Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. One or more counterparts
of this Seventh Amendment may be delivered by telecopier, and if so delivered
shall be deemed to be delivered with the intention that they shall have the same
effect as an original counterpart hereof. Any party delivering any such
counterpart by telecopy shall promptly forward to the other party an original
counterpart hereof.



IN WITNESS WHEREOF, the parties hereby have caused their duly authorized
officers to execute and deliver this Seventh Amendment as of the date first
above written.




PT FREEPORT INDONESIA


By:
/s/ Robert C. Schroeder    



Its:
Executive Vice President         







P.T. RIO TINTO INDONESIA




By:
/s/ Dr. Greg Sinclair        



Its:
President Director        



Seventh Amendment to Participation Agreement

2

--------------------------------------------------------------------------------





ANNEX A
Product Schedule


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Recovered Metal in Concentrate
Year
 
Copper
 
Gold
 
Silver
 
 
(million lbs)
 
(000's ozs)
 
(000's ozs)
 
 
 
 
 
 
 
1995
 
1,029
 
1,318
 
2,872
1996
 
1,085
 
1,379
 
2,828
1997
 
1,140
 
1,791
 
2,969
1998
 
1,022
 
1,350
 
3,239
1999
 
1,165
 
1,503
 
3,822
2000
 
1,052
 
1,242
 
4,039
2001
 
1,132
 
1,397
 
3,943
2002
 
1,090
 
1,375
 
3,795
2003
 
979
 
1,456
 
3,659
2004
 
874
 
1,377
 
3,077
2005
 
1,146.368
 
1,870
 
4,121
2006
 
1,092.005
 
1,642.69
 
3,934
2007
 
1,099
 
1,631
 
4,045
2008
 
1,110
 
1,198.7
 
4,158
2009
 
1,107
 
2,004.3
 
4,203
2010
 
1,099
 
1,567
 
4,296
2011
 
821
 
1,045
 
3,379
2012
 
720.75
 
888.28
 
2,591.310
2013
 
927.25
 
1,177.036
 
3,867.307
2014
 
633
 
1,161.684
 
2,740.469
2015
 
1,057
 
1,493
 
4,815.915
2016
 
1,044
 
1,529
 
3,768
2017
 
1,008
 
1,589
 
3,359
2018
 
1,008
 
1,589
 
3,359
2019
 
1,024
 
1,589
 
3,396
2020
 
1,027
 
1,593
 
3,405
2021
 
1,071
 
1,510
 
3,764
2022
 
513.627
 
350.31
 
1,128
Total
 
28,076
 
39,616
 
98,573











Seventh Amendment to Participation Agreement

3